DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chizinsky (US Pub. 2009/0081333).
Claim 1: Chizinsky discloses a pouch enclosing brewing granules (para. 22, “tea bag (e.g., such as black tea)”), said pouch being comprised of a fluid permeable material (inherent with a tea bag) wherein said pouch is configured to be submerged in a cup of water (para. 23, “tea cup, mug, or beverage container”) for steeping said brewing granules in the water to produce a beverage;
a dunking can (8, 20) having a plurality of inlets (16; clearly visible in figs. 1–5) each extending into an interior of said dunking can wherein each of said inlets is configured to pass the water into said dunking can when said dunking can is submerged in the cup of water (see para. 25), said pouch being insertable into said dunking can (Chizinsky envisions its pouch being inserted into tea bag compartment 20, but it may be placed in loose tea compartment 8) wherein said dunking can is configured to suspend said pouch in the water for steeping (evident at least from figs. 1–5); and
a handle (4) being coupled to and extending upwardly from said dunking can (via 2) wherein said handle is configured to be gripped for submerging said dunking can in the cup of water (ascertainable from figs. 1–5).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2–7 are rejected under 35 U.S.C. 103 as being unpatentable over Chizinsky as applied to claim 1 above, and further in view of Jang (KR 20-2009-0005975 U).
Claim 2: Chizinsky does not disclose, in total, said dunking can having a bottom wall and an outer wall extending upwardly therefrom, said outer wall having a distal edge with respect to said bottom wall defining an opening into said dunking can for receiving said pouch, said outer wall having a front side, a back side, a first lateral side and a second lateral side. Instead, both of Chizinsky’s loose tea compartment 8 and tea bag compartment 20 have doors on their sides.
However, Jang discloses a similar apparatus that discloses a dunking can (11) having a bottom wall and an outer wall extending upwardly therefrom (see figs. 1–3), said outer wall having a distal edge with respect to said bottom wall defining an opening into said dunking can for receiving said pouch (defined at removable cover 13), said outer wall having a front side, back side, a first lateral side and a second lateral side (see figs. 1–3).
It would have been obvious to one of ordinary skill in the art to modify Chizinsky to have the upper opening of Jang so that a hinge was no longer required to contain the pouch.
Claim 3: Modified as per claim 2 above, Jang discloses said plurality of inlets including a set of first inlets each extending through said front side (the side where 11a is marked in fig. 2), said plurality of inlets including a set of second inlets each extending through said back side (visible in figs. 3–5).
Claim 4: Modified as per claim 2 above, Jang discloses said outer wall having a plurality of apertures (11a) each extending into said interior of said dunking can wherein each of said apertures is configured to pass water into said dunking can, said apertures being spaced apart from each other and being distributed around said front side, said first lateral side and said second lateral side (see figs. 1–5).
Claim 5: Modified as per claim 2 above, Jang discloses said bottom wall having a plurality of said apertures extending therethrough wherein said apertures in said bottom wall are configured to pass water into said dunking can (visible in fig. 3).
Claim 6: Adopting a framework that involves the dunking can of Jang and the pouch of Chizinsky, Jang discloses a handle extending upwardly from said distal edge of said outer wall of said dunking can (see figs. 1–5), said handle having a distal end with respect to said distal edge (ibid.), said handle being centrally positioned on said back side of said outer wall (ibid.).
Claim 7: Chizinsky discloses said handle having a grip being positioned on said distal end (4), said grip being elongated along a line being oriented perpendicular to said handle wherein said grip is configured to enhance gripping said handle (handle 4 extends perpendicularly to shaft 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chizinsky in view of Jang.
As claim 8 is the sum of the limitations of claims 1–7, the language does not warrant a needless reproduction, and Applicant is directed to the claim rejections above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761